933 So. 2d 1269 (2006)
Thomas Michael BARNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-514.
District Court of Appeal of Florida, Fifth District.
July 28, 2006.
Thomas Michael Barnett, East Palatka, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
EVANDER, J.
In light of the Department of Corrections' apparent recent denial of appellant's request for administrative relief, we vacate the trial court's denial of appellant's motion to enforce plea agreement and remand this cause for reconsideration by the trial court. The trial court may either resentence Barnett consistent with the intent of the plea agreement after considering the Department of Corrections forfeiture of gain time or allow him to withdraw his plea. The Department of Corrections' forfeiture of gain time cannot be countermanded by the court, but neither can that forfeiture thwart a plea agreement. Dellahoy v. State, 816 So. 2d 1253 (Fla. 5th DCA 2002).
REVERSED and REMANDED.
THOMPSON and MONACO, JJ., concur.